Case 5:20-cv-00363-PA-KK Document 40 Filed 09/14/20 Page 1 of 30 Page ID #:1047



    1 NOSSAMAN LLP
        DREW R. HANSEN (SBN 218382)
    2 dhansen@nossaman.com
        SETH M. GOLDSTEIN (SBN 232071)
    3 sgoldstein@nossaman.com
        PAVNEET SINGH MAC (SBN 303971)
    4 pmac@nossaman.com
        18101 Von Karman Avenue, Suite 1800
    5 Irvine, CA 92612
        Telephone: 949.833.7800
    6 Facsimile:949.833.7878

    7 Attorneys for Defendant
        CARDINAL LOGISTICS MANAGEMENT
    8 CORPORATION

    9                          UNITED STATES DISTRICT COURT
   10                        CENTRAL DISTRICT OF CALIFORNIA
   11

   12 TIMOTHY PAVLOFF, MARK                     Case No: 5:20-cv-00363
        BEATTY, SALVADOR GONZALEZ,
   13   ANITRA HART, LEAN CHAMPMAN,
        FRAVELL DUANE JOHNSON, FELIX            DEFENDANT CARDINAL
   14   CASTANEDA, MARCOS
        DOMINGUEZ, RICARDO FLORES,              LOGISTICS MANAGEMENT
   15   ELAINE FRANK, CHRIS                     CORPORATION’S OPPOSITION
        HOLLOWAY, VICTOR MORAN,                 TO PLAINTIFFS’ MOTION FOR
   16   JORGE MUNOZ, JOE ODETTE,
        DONALD MASTRANGELLO, AND                CONDITIONAL CERTIFICATION
   17   HAMED RODRIGUEZ on behalf of            AND DISTRIBUTION OF
        themselves and all others similarly     JUDIDICAL NOTICE
   18   situated,
   19                                           [Filed concurrently with Evidentiary
                       Plaintiffs,              Objections, [Proposed] Order, and the
   20                                           Declarations of Holly Hardie, Justin
               vs.                              Spaulding, Adelaido Macias, Jeffrey
   21 CARDINAL LOGISTICS                        Damon, Christopher Crowder, Leonid
                                                Andriyuk, and Thomas McDowell]
        MANAGEMENT CORPORATION and
   22 DOES 1-10, inclusive,
                                                Date: October 5, 2020
   23                                           Time: 1:30 p.m.
                       Defendants.              Dept.: 9A
   24
                                                Date Action Filed: February 24, 2020
   25                                           Trial Date: April 27, 2021

   26
   27

   28


                      OPPOSITION TO MOTION FOR CONDITIONAL CERTIFICATION
        57660115.v6
Case 5:20-cv-00363-PA-KK Document 40 Filed 09/14/20 Page 2 of 30 Page ID #:1048




    1                                          TABLE OF CONTENTS
    2

    3 I.       INTRODUCTION ........................................................................................... 1
    4 II.      BACKGROUND ............................................................................................. 2
    5
               A.       Cardinal And Its Drivers ....................................................................... 2
    6
               B.       Plaintiffs’ Allegations ........................................................................... 5
    7
        III.   COLLECTIVE ACTION PRACTICE UNDER THE FLSA ......................... 6
    8

    9          A.       In The Absence Of Statutory Guidance, Courts Typically Use A
                        Two-Step Process To Evaluate The Propriety Of A Collective ........... 6
   10
               B.       Circumstances Here Do Not Warrant Use Of The “Lenient”
   11
                        Standard Typically Used At The First Step And The Court
   12                   Should Subject Plaintiffs’ Allegations To A “More Exacting”
   13
                        Look ...................................................................................................... 7

   14 IV.      ARGUMENT .................................................................................................. 9
   15          A.       Plaintiffs’ Collective Action Definitions Are Defective ...................... 9
   16                   1.       Plaintiffs’ Notice Of Motion And Proposed Order Seek
   17                            Certification Of Different Groups Than Addressed By
                                 Their Supporting Memorandum And Proposed Form Of
   18                            Notice .......................................................................................... 9
   19
                        2.       The Groups Defined In Plaintiffs’ Notice Of Motion And
   20                            Proposed Order Are Overbroad ................................................ 11
   21                   3.       The Groups Defined In Plaintiffs’ Memorandum And
   22                            Proposed Notice Are Impermissibly Vague And Fail-
                                 Safe ........................................................................................... 11
   23

   24                   4.       This Court Lacks Personal Jurisdiction Over Potential
                                 Opt-Ins Who Do Not Reside In California And Never
   25                            Performed Work For Cardinal In California ............................ 12
   26
                        5.       Any Collective Must Exclude All Plaintiffs and Potential
   27                            Opt-ins Whose Claims Have Already Been Released.............. 14
   28
                                               i
                      OPPOSITION TO MOTION FOR CONDITIONAL CERTIFICATION
        57660115.v6
Case 5:20-cv-00363-PA-KK Document 40 Filed 09/14/20 Page 3 of 30 Page ID #:1049




    1          B.      Plaintiffs And The Group(s) They Seek To Certify Are Not
                       “Similarly Situated” ............................................................................ 15
    2
                       1.       Plaintiffs Misstate The “Similarly Situated” Test .................... 15
    3

    4                  2.       Plaintiffs Have Not Submitted Any Relevant Evidence
                                To Demonstrate They Are “Similarly Situated” ...................... 15
    5
                       3.       Plaintiffs Do Not Come Close To Satisfying Their
    6
                                Burden To Demonstrate They Are Similarly Situated ............. 16
    7
                                a.       Plaintiffs Cannot Be Similarly Situated—Alike
    8                                    With Regard to Some Material Aspect Of An
    9                                    FLSA Claim—When They Have Not Even
                                         Alleged A Cognizable Claim. ........................................ 16
   10
                                b.       Cardinal Has No “‘Sleeper Berth’ Deduction”
   11
                                         Policy and Plaintiffs Have Not Established
   12                                    Otherwise........................................................................ 17
   13                           c.       Drivers That Are Subject To Different
   14                                    Compensation Regimes Are Not “Similarly
                                         Situated” ......................................................................... 18
   15
                                d.       Plaintiffs Have Failed To Demonstrate They Are
   16
                                         Similarly Situated Because They Have Not (and
   17                                    Cannot) Demonstrate That All “Sleeper Berth”
                                         Time Logged By Cardinal Drivers Is Compensable
   18
                                         Under the FLSA ............................................................. 19
   19
                       4.       Plaintiffs and Their Counsel Are Not Adequate ...................... 21
   20
        V.     PLAINTIFFS’ NOTICE PLAN SHOULD BE REJECTED ........................ 22
   21

   22 VI.      PLAINTIFFS’ TOLLING REQUEST MUST BE REJECTED.................... 24
   23 VII.     CONCLUSION ............................................................................................. 25
   24

   25

   26
   27

   28
                                               ii
                      OPPOSITION TO MOTION FOR CONDITIONAL CERTIFICATION
        57660115.v6
Case 5:20-cv-00363-PA-KK Document 40 Filed 09/14/20 Page 4 of 30 Page ID #:1050




    1                                        TABLE OF AUTHORITIES
    2                                                                                                             Page(s)
    3 Cases

    4 Ash v. Bayside Solutions, Inc.,
             2015 WL 427731 (N.D. Cal. Jan. 30, 2015) ...................................................... 31
    5

    6 Benson v. W. Coast Const.,
             2007 WL 445456 (W.D. Wash. 2007) ............................................................... 13
    7
        Bristol-Myers Squibb Co. v. Superior Court of California,
    8
           137 S. Ct. 1773 (2017) ....................................................................................... 19
    9
        Campbell v. City of Los Angeles,
   10     903 F.3d 1090 (9th Cir. 2018) ..................................................................... passim
   11
      Daimler AG v. Bauman,
   12   571 U.S. 117 (2014) ........................................................................................... 18
   13 Douglas v. Xerox Bus. Servs., LLC,

   14        875 F.3d 884 (9th Cir. 2017) .............................................................................. 22

   15 Fenn v. Hewlett-Packard Co.,
             2012 WL 1883530 (D. Idaho May 17, 2012) ..................................................... 28
   16

   17 Goodyear Dunlop Tires Operations, S.A. v. Brown,
             564 U.S. 915 (2011) ..................................................................................... 18, 19
   18
        Johnson v. Serenity Transp., Inc.,
   19
           2016 WL 1569984 (N.D. Cal. 2016) .................................................................. 31
   20
        Kamar v. RadioShack Corp.,
   21     375 F. App’x 734 (9th Cir. 2010) ....................................................................... 18
   22
      Kennedy v. LTI Trucking Servs., Inc.,
   23   2019 WL 4394539 (E.D. Mo. 2019) .................................................................. 26
   24 McNutt v. Swift Transportation Co., LLC,

   25        2020 WL 3819239 (W.D. Wash. July 7, 2020)............................................ 19, 20
   26 Mondragon v. Vermeer Transp.,
             2009 WL 10672794 (C.D. Cal. 2009) ................................................................ 27
   27

   28
                                                iii
                       OPPOSITION TO MOTION FOR CONDITIONAL CERTIFICATION
        57660115.v6
Case 5:20-cv-00363-PA-KK Document 40 Filed 09/14/20 Page 5 of 30 Page ID #:1051




    1 Nance v. May Trucking Co.,
             2014 WL 199136 (D. Or. 2014) ......................................................................... 26
    2
         Nance v. May Trucking Co.,
    3
           685 F. App'x 602 (9th Cir. 2017) ....................................................................... 26
    4
         Petrone v. Werner Enterprises, Inc.,
    5       2017 WL 510884 (D. Neb. 2017)....................................................................... 26
    6
      Rivera v. Saul Chevrolet, Inc.,
    7    2017 WL 3267540 (N.D. Cal. 2017) .................................................................. 13
    8 Small v. Univ. Med. Center of So. Nev.,

    9        2013 WL 3043454 (D. Nev. Jun. 14, 2013) ....................................................... 31

   10 Stickle v. SCI W. Mkt. Support Ctr.,
             L.P., 2009 WL 3241790 (D. Ariz. Sept. 30, 2009) ............................................ 29
   11

   12 Stoll v. Runyon,
             165 F.3d 1238 (9th Cir. 1999) ............................................................................ 31
   13
         Walden v. Nevada,
   14
           2015 WL 1186707 (D. Nev. Mar. 16, 2015) ...................................................... 31
   15
         Weirbach v. Cellular Connection, LLC,
   16      2020 WL 4674127 (E.D. Pa. Aug. 12, 2020) ..................................................... 20
   17
      Woods v. Vector Marketing Corp.,
   18   2015 WL 1198593 (N.D. Cal. Mar. 16, 2015) ................................................... 30
   19 Statutes

   20
         29 U.S.C. § 216(b) ................................................................................................... 12
   21
         Rules
   22
         Fed. R. Civ. P. 23(a) ................................................................................................ 27
   23

   24 Local Rule 37-1 ....................................................................................................... 15

   25 Regulations

   26 29 C.F.R. § 782.22(a) ........................................................................................ 11, 17
   27
         49 C.F.R. § 395.3(a) .................................................................................................. 9
   28
                                                 iv
                        OPPOSITION TO MOTION FOR CONDITIONAL CERTIFICATION
         57660115.v6
Case 5:20-cv-00363-PA-KK Document 40 Filed 09/14/20 Page 6 of 30 Page ID #:1052




    1 I.       INTRODUCTION
    2          Plaintiffs’ Motion for Conditional Certification should be rejected.
    3          As explained in the pending Motion to Dismiss [ECF No. 30] submitted by
    4 Defendant Cardinal Logistics Management Corporation (“Cardinal”), Plaintiffs’

    5 First Amended Complaint (“FAC”) fails to state a claim for violation of the FLSA’s

    6 minimum wage requirement. Nothing Plaintiffs say, and none of the “evidence”

    7 Plaintiffs submit, in support of their certification motion provides any reason to

    8 revise that conclusion. Indeed, the only concrete evidence Plaintiffs provide about

    9 their wages — two wage statements attached to the Declarations of Timothy Pavloff

   10 and Mark Beatty — demonstrate that both drivers received well above the minimum

   11 wage even if one were to assume that they worked every hour of every day in the

   12 workweeks at issue. Given that Plaintiffs have not stated (and cannot state) a

   13 cognizable FLSA claim, the Court should grant Cardinal’s Motion to Dismiss and

   14 moot Plaintiffs’ Motion for Conditional Certification.

   15          In the event that the Court were to overlook Plaintiffs’ failure to state a facially
   16 plausible minimum wage violation and consider the merits of Plaintiffs’ Motion, the

   17 Court must deny certification because Plaintiffs have failed to carry their burden to

   18 demonstrate that they are “similarly situated” to any group of Cardinal drivers.

   19          As an initial matter, the Motion should be denied because it is entirely unclear
   20 what group Plaintiffs seek to certify. Plaintiffs’ Notice of Motion moved to certify

   21 one group, their memorandum in support references another, the proposed order they

   22 have submitted would certify a third, and they propose to send notice to a fourth

   23 group. Cardinal should not be forced to guess which of these groups Plaintiffs

   24 actually want to certify. In the end, however, it doesn’t really matter – all of the

   25 group definitions Plaintiffs juggle around are defective, either because they are

   26 overbroad, incomprehensible, or impermissibly fail-safe.
   27          The Motion must also be denied because Plaintiffs have not submitted any
   28 relevant evidence relating to Cardinal; everything they provide concerns an entirely
                                               -1-
                 OPPOSITION TO MOTION FOR CONDITIONAL CERTIFICATION
        57660115.v6
Case 5:20-cv-00363-PA-KK Document 40 Filed 09/14/20 Page 7 of 30 Page ID #:1053




    1 different entity: “Cardinal Logistics, Inc.” And even if the Court were to treat

    2 Plaintiffs’ evidence as if it were about Cardinal, none of it demonstrates that

    3 Plaintiffs are like the members of the group(s) they seek to certify in a way that is

    4 material to the resolution of their claims. Simply put, Plaintiffs do not prove the

    5 existence of any common policy that impacted them all in a way relevant to their

    6 claims. To the extent that Plaintiffs or any other drivers have facially plausible

    7 minimum wage claims against Cardinal, these claims will turn on facts and issues

    8 unique to each individual.

    9          The Court should also deny certification because Plaintiffs and their counsel,
   10 through their delay in moving for conditional certification, their failure to serve any

   11 discovery to date, and the carelessness exhibited in the moving papers, have

   12 demonstrated that they are not adequate representatives of any collective. At the

   13 very least, Plaintiffs’ delay in moving for conditional certification given the case

   14 schedule warrants giving Plaintiffs’ collective action allegations and evidence a

   15 “more exacting” look than motions for conditional certification typically receive.

   16          While the Court should not certify anything here, in the event the Court were
   17 inclined to grant conditional certification despite all of the aforementioned problems,

   18 the Court would still have to limit the scope of Plaintiffs’ proposed collective in two

   19 ways.      First, the Court cannot certify a nationwide collective because it lacks
   20 personal jurisdiction over Cardinal with respect to the claims of non-California

   21 residents who never performed work for Cardinal in California. Second, any

   22 certification would have to exclude drivers who previously released their claims.

   23          Finally, in the event the Court certifies anything here (which it should not do),
   24 it must reject Plaintiffs’ proposed notice plan and Plaintiffs’ request for equitable

   25 tolling of potential opt-ins’ claims.

   26 II.      BACKGROUND
   27          A.      Cardinal And Its Drivers
   28          Cardinal is a motor carrier specializing in transporting freight by commercial
                                              -2-
                      OPPOSITION TO MOTION FOR CONDITIONAL CERTIFICATION
        57660115.v6
Case 5:20-cv-00363-PA-KK Document 40 Filed 09/14/20 Page 8 of 30 Page ID #:1054




    1 motor vehicle (“CMV”) for its customers from pick-up point to destinations

    2 throughout the United States. [Declaration of Holly Hardie (“Hardie Dec.”) ¶ 4.]

    3 Cardinal employs both intrastate or “local” CMV drivers and interstate or “over the

    4 road” (“OTR”) CMV drivers to transport its customers’ freight. [Id. ¶ 5.] The vast

    5 majority of Cardinal’s drivers are local drivers, which means they drive routes in a

    6 single state, are able to return home each night, and have no need to use a sleeper

    7 berth. [Id.; see also Declaration of Thomas McDowell (“McDowell Dec.”) ¶¶ 4-7.]

    8 Cardinal’s OTR drivers drive regionally through several states or throughout the

    9 United States. [Hardie Dec. ¶ 5.] Because OTR drivers are unable to get home every

   10 single day, there may be occasions where they will use their CMV’s sleeper berth,

   11 although they could also stay in a hotel or with family or friends. [Id.]

   12          Federal regulations govern the “hours of service” of Cardinal’s CMV drivers.
   13 [Id. ¶ 6.] These regulations permit a driver to drive a CMV only during the period

   14 of 14 consecutive hours after coming on duty following 10 consecutive hours off

   15 duty and only for a maximum of 11 hours during this 14-hour period. 49 C.F.R. §

   16 395.3(a). In addition, they prohibit a driver from driving for any period after having

   17 been on duty for 70 hours in any period of 8 consecutive days, although the driver

   18 could “restart” the 8-day period used to calculate the number of hours by taking 34

   19 or more consecutive hours off duty. Id. § 395.3(a)-(b).

   20          To ensure compliance with these federally-imposed safety limits, the
   21 regulations require every CMV driver to record or “log” his or her duty status and

   22 information relating to each change in this status. Id. § 395.8(a)-(c). The regulations

   23 recognize four duty statuses: “driving” time, which means all time spent driving a

   24 CMV; “on-duty not driving” time, which means all time, other than “driving” time,

   25 spent working or required to be in readiness to perform work; “off duty” time, which

   26 means time when the driver is not “on duty” (i.e., not required to be in readiness to
   27 work and not under any responsibility to perform work); and “sleeper berth” time,

   28 which means any “off-duty” time spent in the sleeper berth of a CMV. [See
                                         -3-
              OPPOSITION TO MOTION FOR CONDITIONAL CERTIFICATION
        57660115.v6
Case 5:20-cv-00363-PA-KK Document 40 Filed 09/14/20 Page 9 of 30 Page ID #:1055




    1 Declarations of Justin Spaulding (“Spaulding Dec.”) ¶ 9, Adelaido Macias (“Macias

    2 Dec.”) ¶ 7, Jeffrey Damon (“Damon Dec.”) ¶ 8, Christopher Crowder (“Crowder

    3 Dec.”) ¶ 7, and Leonid Andriyuk (“Andriyuk Dec.”), ¶ 8.] Cardinal’s CMV drivers

    4 are free from any and all responsibilities to perform work for Cardinal, or to be

    5 ready to work for Cardinal, when they are on, among other things, their rest breaks

    6 or their duty status is logged as “off duty” time or “sleeper berth” time. [Id. ¶ 9.]

    7          Cardinal requires its CMV drivers to strictly adhere to the “hours of service”
    8 regulations and has several policies that CMV drivers must follow to ensure their

    9 compliance with the regulations. [Hardie Dec. ¶ 6 & Exs. 1 & 2.] Cardinal equips

   10 each of its trucks with an Electronic Logging Device (“ELD”). [Id. ¶ 7.] To comply

   11 with federal law, Cardinal’s CMV drivers must log their duty status in accordance

   12 with the hours of service regulations using the ELD provided to them. [Id.] When a

   13 driver logs a change in their duty status, the ELD automatically records the date,

   14 time, geographic location and number of miles driven since the last ELD entry. [Id.]

   15 However, a driver’s ELD logs do not show their precise geographic location at

   16 every moment in time. [Id.]

   17          In accordance with the regulations, Cardinal’s CMV drivers must certify that
   18 their ELD log entries are “true and correct” every 24 hours. [Id.] The accuracy of a

   19 driver’s logs is extremely important and Cardinal takes the issue very seriously.

   20 [Id.] If a driver intentionally falsifies his or her logs, they are subject to discipline

   21 by Cardinal, including termination, and could also be fined by the Federal Motor

   22 Carrier Safety Administration and lose their Commercial Driver’s License. [Id.]

   23          Consistent with federal regulations, Cardinal maintains the electronic logs of
   24 each of its CMV drivers for six months from the date the driver certifies the log.

   25 [Id. ¶ 8.] Cardinal does not, nor is it required to, maintain the electronic logs of its

   26 CMV drivers beyond the six-month period. [Id.]
   27          Compensation for Cardinal’s OTR drivers varies across the country. [Id. ¶¶
   28 10-12.] Cardinal pays its California-based OTR drivers an hourly rate equal to
                                             -4-
                OPPOSITION TO MOTION FOR CONDITIONAL CERTIFICATION
        57660115.v6
Case 5:20-cv-00363-PA-KK Document 40 Filed 09/14/20 Page 10 of 30 Page ID #:1056




    1 California’s minimum wage (currently $13 per hour) for all hours worked that

    2 week. [Id. at ¶ 10.] Cardinal also pays California OTR drivers a piece-rate for each

    3 mile driven along with compensation for other tasks performed (e.g., stops). [Id.] It

    4 also pays California-based OTR drivers separately for required ten-minute rest

    5 breaks. [Id.] Cardinal pays OTR drivers based in Washington an hourly rate for all

    6 hours worked (generally around $25 per hour) plus overtime and other ancillary

    7 compensation. [Id. ¶ 11.] Cardinal also pays them for ten-minute rest breaks. [Id.]

    8 OTR drivers based outside of Washington and California are usually paid on a

    9 piece-rate basis (i.e., an amount per mile) along with additional compensation for

   10 ancillary tasks, but the pay formula varies depending on the state where the driver

   11 is based, the customer/account, and other factors. [Id. ¶ 12.]

   12          Regardless of the compensation structure utilized or where the driver is
   13 based, when all compensation is considered, all of Cardinal’s OTR drivers earn in

   14 excess of $20 per hour and routinely more than $25 per hour. [Id. ¶¶ 10-12.]

   15          B.     Plaintiffs’ Allegations
   16          In the First Amended Complaint (“FAC”), Plaintiffs allege that they worked
   17 as “long-haul truck drivers” for Cardinal and were required to spend 10 hours in

   18 “sleeper berths” located in the upper deck of their assigned trucks during each 24-

   19 hour period spent on the road. [ECF No. 28 ¶¶ 4, 26.] According to Plaintiffs,

   20 instead of compensating its drivers for at least 16 hours per 24-hour period (as

   21 Plaintiffs contend is required by Department of Labor regulations), Cardinal

   22 “deducted” all “sleeper berth” time —“the full 10 hours” — from its drivers’

   23 compensation. [Id. ¶¶ 4, 27.] Based on these allegations, Plaintiffs purport to assert

   24 a claim for violation of the FLSA’s minimum wage requirement and to bring the

   25 claim on behalf of a group of supposedly “similarly situated” employees comprised

   26 of “[a]ll persons who have been employed as a truck driver or helper (team driver
   27 2) subject to the unlawful ‘sleeper berth’ deductions under 29 C.F.R. § 785.22(a)

   28 within the United States at any time starting three years prior to the filing of the
                                             -5-
                 OPPOSITION TO MOTION FOR CONDITIONAL CERTIFICATION
        57660115.v6
Case 5:20-cv-00363-PA-KK Document 40 Filed 09/14/20 Page 11 of 30 Page ID #:1057




    1 initial compliant until trial of this action.” [Id. ¶ 36.]

    2 III.     COLLECTIVE ACTION PRACTICE UNDER THE FLSA
    3          A.      In The Absence Of Statutory Guidance, Courts Typically Use A
    4                  Two-Step Process To Evaluate The Propriety Of A Collective
    5          The FLSA’s collective action mechanism permits employees to litigate
    6 collectively if they claim a violation of the FLSA, are “similarly situated,” and

    7 affirmatively opt in to the collective litigation. Campbell v. City of Los Angeles, 903

    8 F.3d 1090, 1100 (9th Cir. 2018) (citing 29 U.S.C. § 216(b)). However, as the Ninth

    9 Circuit has noted, the statute “specifies little else.” Id. For example:

   10          It does not prescribe terms for the resulting proceeding. It does not
               provide a definition of ‘similarly situated,’ on which access to the
   11
               collective mechanism typically turns. It does not establish a process for
   12          evaluating the propriety of a collective proceeding as litigation unfolds
               — for example, it makes no mention of ‘certification’ or
   13
               ‘decertification’ of a collective action. And it says nothing about the
   14          standard the district court should apply when the collective mechanism
               is challenged.
   15

   16 Id. at 1100.

   17          “Given these gaps, much of collective action practice is a product of
   18 interstitial judicial lawmaking or ad hoc district court discretion.” Id. “In, particular,

   19 although nothing in section 216(b) expressly compels it, it is now the near-universal

   20 practice to evaluate the propriety of the collective mechanism — in particular,

   21 Plaintiffs’ satisfaction of the “similarly situated” requirement — by way of a two-

   22 step ‘certification’ process.” Id. The Ninth Circuit describes the process as follows:

   23          First, at or around the pleading stage, plaintiffs will typically move for
               preliminary certification. Preliminary certification … refers to the
   24
               dissemination of notice to putative collective members, conditioned on
   25          a preliminary determination that the collective as defined in the
               complaint satisfies the ‘similarly situated’ requirement of section
   26
               216(b). At this early stage of the litigation, the district court's analysis
   27          is typically focused on a review of the pleadings but may sometimes be
               supplemented by declarations or limited other evidence. The level of
   28
                                              -6-
                      OPPOSITION TO MOTION FOR CONDITIONAL CERTIFICATION
        57660115.v6
Case 5:20-cv-00363-PA-KK Document 40 Filed 09/14/20 Page 12 of 30 Page ID #:1058




    1            consideration is “lenient,” — sometimes articulated as requiring
                 ‘substantial allegations,’ sometimes as turning on a ‘reasonable basis,’
    2            but in any event loosely akin to a plausibility standard, commensurate
    3            with the stage of the proceedings.

    4
        Id. at 1109 (emphasis added) (citations omitted).1 If preliminary certification is

    5
        granted, notice is sent to the putative collective, advising the members they may

    6
        participate in the action by opting in; if it is denied, no notice is sent. Id.
                 Assuming the collective action has survived its earlier scrutiny, the
    7
                 second stage will come at or after the close of relevant discovery. The
    8            employer can move for ‘decertification’ of the collective action for
                 failure to satisfy the ‘similarly situated’ requirement in light of the
    9
                 evidence produced to that point. The district court will then take a more
   10            exacting look at the plaintiffs’ allegations and the record.
   11 Id. (citations omitted). If decertification is granted, the opt-ins are dismissed without

   12 prejudice to the merits of their individual claims and the original plaintiff is left to

   13 proceed alone; if it is denied, the collective proceeds toward trial. Id.

   14            B.    Circumstances Here Do Not Warrant Use Of The “Lenient”
   15                  Standard Typically Used At The First Step And The Court Should
   16                  Subject Plaintiffs’ Allegations To A “More Exacting” Look
   17            In Campbell, the Ninth Circuit recognized that “‘[i]n the absence of any
   18 statutory directive, the proper means of managing a collective action … is largely a

   19 question of “case management,”’ and thus a subject of substantial judicial

   20 discretion.” Id. at 1109 (quoting Hoffmann-La Roche, Inc. v. Sperling, 493 U.S. 165,

   21 174 (1989)). However, “[t]here are of course limits to this discretion.” Id. Thus,

   22

   23
        1   Although the level of consideration is “lenient,” preliminary certification is by no
   24 means automatic. Courts routinely deny it where the plaintiff “does not identify the

   25 ‘single decision, policy, or plan’ that affected all of the putative collective action
        members,” see e.g., Rivera v. Saul Chevrolet, Inc., 2017 WL 3267540, at *5 (N.D.
   26 Cal. 2017), or produce “only a self-serving declaration, rife with hearsay” and no
   27 evidence from other employees that they were subject to the same allegedly unlawful
        practices as plaintiff. See, e.g., Benson v. W. Coast Const., 2007 WL 445456, at *2
   28 (W.D. Wash. 2007).
                                              -7-
                      OPPOSITION TO MOTION FOR CONDITIONAL CERTIFICATION
        57660115.v6
Case 5:20-cv-00363-PA-KK Document 40 Filed 09/14/20 Page 13 of 30 Page ID #:1059




    1 although “[a]s a general rule, the two-step process has the advantage of ensuring

    2 early notice of plausible collective actions, then eliminating those whose promise is

    3 not borne out by the record,” id., rigid adherence to it will not be appropriate in every

    4 putative FLSA collective action. As Plaintiffs’ Motion notes, the reason that the

    5 initial certification determination is usually made under the “lenient” standard is

    6 “because the court generally has only a limited amount of evidence before it” early

    7 in a proceeding. [ECF No. 32-1 at 14 of 24.] But where, as here, the reason the Court

    8 only has a limited amount evidence is not because the proceeding is in its early

    9 stages, but because Plaintiffs have served no discovery more than six months into

   10 the action, applying the “lenient” standard would reward Plaintiffs’ failure to

   11 vigorously prosecute the action.

   12          Unlike the typical FLSA case where the plaintiff moves for conditional
   13 certification “at or around the pleading stage” or shortly after filing, Plaintiffs waited

   14 more than six months before seeking certification. Given the Court’s June 1, 2020

   15 Scheduling Order [ECF No. 24], which set the deadline for initial expert reports for

   16 December 21, 2020, the discovery cut-off for February 15, 2021 (meaning any

   17 discovery motions must be heard by that date) and the motion cut-off for February

   18 22, 2021 (meaning any motions to decertify or for summary judgment must be heard

   19 by that date), if the Court were to grant Plaintiffs’ motion for certification, Plaintiffs’

   20 delay in filing it will have severely prejudiced Cardinal. To see this, consider that

   21 even if (1) the Court granted the motion on the earliest date it could do so (i.e.,

   22 October 5, 2020), (2) Cardinal were able to provide the notice list within 10 days of

   23 the order, and (3) Plaintiffs (or a third-party administrator) were able to mail notice

   24 within two weeks of receipt, the earliest date that the proposed 60-day notice period

   25 could close is December 28, 2020.

   26          Because “the FLSA leaves no doubt that every plaintiff who opts in to a
   27 collective action has party status” and “there is no statutory distinction between the

   28 roles or nomenclature assigned to the original and opt-in plaintiffs,” 903 F.3d at
                                            -8-
                 OPPOSITION TO MOTION FOR CONDITIONAL CERTIFICATION
        57660115.v6
Case 5:20-cv-00363-PA-KK Document 40 Filed 09/14/20 Page 14 of 30 Page ID #:1060




    1 1104, Cardinal would be entitled to take discovery from any person who opted into

    2 this case. But because Cardinal would not know who has opted in until December

    3 28, 2020 at the very earliest, it would not have had the opportunity to obtain

    4 discovery from them before its export report was due on December 21. And even if

    5 Cardinal immediately served discovery on opt-in plaintiffs on December 28, 2020,

    6 the responses would not be due until January 27, 2021, which would not leave

    7 Cardinal enough time to assess them and, in the event of any deficiencies in those

    8 responses, to complete the Local Rule 37-1 process and have a discovery motion

    9 heard by the discovery cut-off. The existing case schedule would require Cardinal

   10 to file a motion for decertification or for summary judgment prior to the time

   11 Cardinal could obtain discovery from opt-ins (i.e., Cardinal would have to file its

   12 motions by January 25, 2021 so that they could be heard on February 22, 2021).

   13 Simply put, this would not be fair or consistent with due process.

   14          The Court should not reward Plaintiffs’ complete failure to take discovery and
   15 inexcusable delay in moving for conditional certification, which has the potential to

   16 deprive Cardinal of any meaningful opportunity to conduct discovery regarding any

   17 opt-in plaintiffs or to move for decertification, by applying the “lenient” standard

   18 typically used at the first stage of the certification process. Instead it should take the

   19 “more exacting look” employed at the second stage.

   20 IV.      ARGUMENT
   21          No matter whether the Court applies the more “lenient” or more “exacting”
   22 standard, Plaintiffs have failed to carry their burden to demonstrate that they and the

   23 group of employees to whom they propose notice be issued are “similarly situated.”

   24          A.      Plaintiffs’ Collective Action Definitions Are Defective
   25                  1.    Plaintiffs’ Notice Of Motion And Proposed Order Seek
   26                        Certification Of Different Groups Than Addressed By Their
   27                        Supporting Memorandum And Proposed Form Of Notice
   28          Plaintiffs’ Motion should be denied for the simple reason that the nature of
                                              -9-
                      OPPOSITION TO MOTION FOR CONDITIONAL CERTIFICATION
        57660115.v6
Case 5:20-cv-00363-PA-KK Document 40 Filed 09/14/20 Page 15 of 30 Page ID #:1061




    1 the collective they seek to certify is entirely unclear from their moving papers, which

    2 define the group to be noticed in at least four different ways.

    3          Plaintiffs’ Notice of Motion states that Plaintiffs move for conditional
    4 certification of a group of:

    5          all persons who worked for Defendant as Drivers, or other positions
               with similar job titles and/or duties who were classified as exempt at
    6
               any time since three years prior to the filing of this motion.
    7
        [ECF No. 32 at Page ID #:287.]
    8
               The Proposed Order Plaintiffs submit with their papers would certify a similar
    9
        but somewhat narrower group of:
   10
               all current and former employees of the Defendant as Drivers, or other
   11          positions with similar job titles and/or duties who were classified as
               exempt at any time since three years prior to the filing of this motion.
   12
        [ECF No. 32-4 at Page ID #:369.]
   13
               Although Plaintiffs’ Notion of Motion and Proposed Order seek certification
   14
        of groups of “exempt” workers, their supporting memorandum addresses a
   15
        completely different group:
   16
               all persons who have been employed as a truck driver or helper (team
   17          driver 2) subject to the unlawful ‘sleeper berth’ deductions under 29
   18          C.F.R. § 785.22(a) within the United States at any time starting three
               years prior to the filing of the initial complaint until the trial of this
   19          action.”
   20 [ECF No. 32-1 at Page ID #:300.]

   21          And the form of notice Plaintiffs propose to send to potential opt-ins sets forth
   22 yet another group, similar but not identical to that addressed by the memorandum

   23 (because, among other variations, it covers a different date range):

   24          All persons who have been employed as a truck driver or helper (team
   25          driver by Cardinal Logistics, Management Corp. (‘Cardinal Logistics’)
               and used the sleeper berth subject to the unlawful ‘sleeper berth’
   26          deductions under 29 C.F.R. § 782.22(a) within the United States at any
   27          time starting February 21, 2017 to the present.”

   28 [ECF No. 32-2 at Page ID #:321.]
                                             - 10 -
                      OPPOSITION TO MOTION FOR CONDITIONAL CERTIFICATION
        57660115.v6
Case 5:20-cv-00363-PA-KK Document 40 Filed 09/14/20 Page 16 of 30 Page ID #:1062




    1          Plaintiffs cannot move to certify one group, propose an order certifying a
    2 different group, support their motion with a memorandum about a third group, and

    3 propose to send notice to a fourth group. Cardinal should not be forced to guess what

    4 Plaintiffs seek or to oppose certification of all the groups mentioned somewhere in

    5 Plaintiffs’ papers. Nor should the Court grant certification to any group that

    6 Plaintiffs move to certify but do not address in their supporting papers or,

    7 conversely, to any group addressed in Plaintiffs’ supporting papers that Plaintiffs

    8 have not actually moved to certify.

    9                 2.    The Groups Defined In Plaintiffs’ Notice Of Motion And
   10                       Proposed Order Are Overbroad
   11          Plaintiffs’ Notice of Motion and Proposed Order seek to certify groups of “all”
   12 Cardinal drivers who were classified as “exempt.”         However, in the context of
   13 Plaintiffs’ FLSA claims, which are based on allegations that Plaintiffs should have

   14 been but were not paid for some periods of time spent in their “sleeper berths,” any

   15 collective that includes all exempt drivers would be overbroad because the vast

   16 majority of Cardinal’s drivers are local drivers who get home each night and

   17 therefore never use their “sleeper berth.” [See Hardie Dec. ¶ 5; McDowell Dec. ¶¶

   18 4-7.]

   19                 3.    The Groups Defined In Plaintiffs’ Memorandum And
   20                       Proposed Notice Are Impermissibly Vague And Fail-Safe
   21          Plaintiffs’ Memorandum and proposed form of notice both address groups of
   22 drivers “subject to the unlawful ‘sleeper berth’ deductions under 29 C.F.R. §

   23 785.22(a).” But the phrase “‘sleeper berth’ deduction” is too vague and

   24 incomprehensible to support certification. To the extent Cardinal understands the

   25 phrase, it has never had a policy of “deducting” “sleeper berth” time from any

   26 driver’s wages and therefore could not identify drivers who were subject to such a
   27 “deduction” because none exist. [Hardie Decl. ¶ 13; Crowder Dec. ¶ 16; Andriyuk

   28 Dec. ¶ 17; Spaulding Dec. ¶ 17; Macias Dec. ¶ 15.] To the extent that Plaintiffs
                                          - 11 -
                OPPOSITION TO MOTION FOR CONDITIONAL CERTIFICATION
        57660115.v6
Case 5:20-cv-00363-PA-KK Document 40 Filed 09/14/20 Page 17 of 30 Page ID #:1063




    1 intend the phrase to have some other meaning, Cardinal has no idea what it is. The

    2 groups referenced in the Memorandum and proposed form of notice are simply not

    3 defined with sufficient clarity to be certified.

    4          In addition, even if the phrase “‘sleeper berth’ deduction” were sufficiently
    5 definite, the inclusion of the word “unlawful” before it makes the proposed groups

    6 impermissibly “fail-safe.” “The fail-safe appellation is simply a way of labeling the

    7 obvious problems that exist when the [group to be noticed] is defined in a way that

    8 precludes membership unless the liability of the defendant is established.” Kamar v.

    9 RadioShack Corp., 375 F. App’x 734, 736 (9th Cir. 2010). As the Ninth Circuit has

   10 recognized, “[t]hat is palpably unfair to the defendant, and is also unmanageable—

   11 for example, to whom should the class notice be sent?” Id.

   12                 4.   This Court Lacks Personal Jurisdiction Over Potential Opt-
   13                      Ins Who Do Not Reside In California And Never Performed
   14                      Work For Cardinal In California
   15          To the extent that the Court were to conditionally certify any group here
   16 (which it should not), drivers who do not reside in California and never performed

   17 any work for Cardinal in California must be excluded from the group because the

   18 Court lacks personal jurisdiction over Cardinal with respect to their claims.

   19          Under the Due Process clauses of the Constitution, two types of personal
   20 jurisdiction exist: general and specific. Goodyear Dunlop Tires Operations, S.A. v.

   21 Brown, 564 U.S. 915, 919 (2011). “A court may assert general jurisdiction over

   22 foreign (sister-state or foreign-country) corporations to hear any and all claims

   23 against them when their affiliations with the State are so ‘continuous and systematic’

   24 as to render them essentially at home in the forum State.” Id. A corporate defendant

   25 is subject to general jurisdiction only in forums where it is “fairly regard as at

   26 home”—typically only where it is incorporated or has its principal place of business.
   27 Daimler AG v. Bauman, 571 U.S. 117, 136-139 (2014) (holding that the conduct of

   28 substantial continuous business in a forum is insufficient to confer general
                                          - 12 -
                 OPPOSITION TO MOTION FOR CONDITIONAL CERTIFICATION
        57660115.v6
Case 5:20-cv-00363-PA-KK Document 40 Filed 09/14/20 Page 18 of 30 Page ID #:1064




    1 jurisdiction). Here, Cardinal is a corporation organized under the laws of North

    2 Carolina with its principal place of business in North Carolina. [Hardie Decl. ¶ 2.]

    3 Thus, the Court cannot assert general jurisdiction over Cardinal.

    4          “Specific jurisdiction, on the other hand, depends on an ‘affiliatio[n] between
    5 the forum and the underlying controversy,’ principally, activity or an occurrence that

    6 takes place in the forum State and is therefore subject to the State’s regulation.”

    7 Goodyear, 564 U.S. at 919. “When there is no such connection, specific jurisdiction

    8 is lacking regardless of the extent of a defendant’s unconnected activities in the

    9 State.” Bristol-Myers Squibb Co. v. Super. Ct. of California, 137 S. Ct. 1773, 1781-

   10 84 (2017). For example, in Bristol-Myers Squibb, the Supreme Court held that

   11 California courts could not exercise specific jurisdiction over the claims of non-

   12 residents in a mass tort action brought by more than 600 plaintiffs against a non-

   13 resident defendant, even though it could exercise jurisdiction over similar claims of

   14 California-resident plaintiffs. 137 S. Ct. 1781-82 (“The mere fact that other plaintiffs

   15 were prescribed, obtained, and ingested Plavix in California — and allegedly

   16 sustained the same injuries as did the nonresidents — does not allow the State to

   17 assert specific jurisdiction over the nonresidents’ claims.”).

   18          No Court of Appeals has addressed application of Bristol-Myers Squibb to
   19 FLSA collective actions and district courts are split over the issue. See McNutt v.

   20 Swift Transp. Co., LLC, 2020 WL 3819239, at *7 (W.D. Wash. July 7, 2020)

   21 (collecting cases). However, given the Ninth Circuit’s statements in Campbell that

   22 “[t]he FLSA leaves no doubt that every plaintiff who opts in to a collective action

   23 has party status” and “a collective action is more accurately described as a kind of

   24 mass action” than a class action, 903 F.3d at 1104-05, Cardinal submits that Bristol-

   25 Myers Squibb must apply to collective actions as well as mass actions. As one district

   26 court within this Circuit recently explained:
   27
                  [T]he Ninth Circuit … stated clearly in Campbell that “[t]he FLSA
   28             leaves no doubt that ‘every plaintiff who opts in to a collective
                                             - 13 -
                      OPPOSITION TO MOTION FOR CONDITIONAL CERTIFICATION
        57660115.v6
Case 5:20-cv-00363-PA-KK Document 40 Filed 09/14/20 Page 19 of 30 Page ID #:1065




    1             action has party status.’ 903 F.3d 1090, 1104 (9th Cir. 2018)
                  (quoting Halle, 842 F.3d at 225). The Court finds that this framing
    2             requires the conclusion that FLSA opt-in plaintiffs are analogous
    3             to the mass tort plaintiffs in Bristol-Meyers. See, e.g., Roy, 353 F.
                  Supp. 3d at 60. Thus, because Swift is not subject to general
    4             jurisdiction in Washington, the exercise of personal jurisdiction in
    5             this case would require each opt-in plaintiff to demonstrate that
                  their claim arose from or is sufficiently related to Swift’s
    6             relationship to Washington. The record does not demonstrate a
    7             basis to conclude that the wages or pay structure of an out-of-state
                  plaintiff who was not assigned to a Washington terminal was
    8             related to Swift’s activities within Washington.
    9
                  ...
   10
                  [Accordingly,] the Court concludes that personal jurisdiction is
   11             lacking over the claims of Swift employees who did not live or
   12             work in Washington.

   13 McNutt, 2020 WL 3819239, at *8-9. This Court should reach the same conclusion

   14 and find that it lacks personal jurisdiction over anyone who did not live or work in

   15 California.2

   16                   5.   Any Collective Must Exclude All Plaintiffs and Potential
   17                        Opt-ins Whose Claims Have Already Been Released
   18           To the extent that the Court were to conditionally certify any group here
   19 (which it should not), it should also exclude from that group all persons whose claims

   20 were previously released through an individual settlement or an approved class

   21 action settlement. For example, four of the Plaintiffs named in the FAC (Chris

   22 Holloway, Salvador Gonzalez, Marcos Dominguez, and Hamed Rodriguez) and at

   23 least 12 other Cardinal drivers agreed to a general release of all claims against

   24

   25
        2   Such a conclusion would not preclude a Cardinal employee from ever alleging a
   26 putative nationwide FLSA collective action against Cardinal. It would simply mean
   27 that they would have to bring the action in North Carolina, where Cardinal is subject
        to general jurisdiction. Weirbach v. Cellular Connection, LLC, 2020 WL 4674127,
   28 at *5 (E.D. Pa. Aug. 12, 2020).
                                             - 14 -
                      OPPOSITION TO MOTION FOR CONDITIONAL CERTIFICATION
        57660115.v6
Case 5:20-cv-00363-PA-KK Document 40 Filed 09/14/20 Page 20 of 30 Page ID #:1066




    1 Cardinal in June 2020 and may not pursue any FLSA claim based on conduct before

    2 that date. [Hardie Dec. ¶¶ 24-27 and Exs. 14-17.] Similarly, the FLSA claims of

    3 drivers who participated in the Jenkins v. Cardinal Logistics Mgmt. Corp. class-

    4 action settlements are barred to the extent their claims arose during the period

    5 covered by that settlement (i.e., from August 7, 2017 through March 14, 2019). [Id.

    6 ¶¶ 20-23 and Exs. 12-13.]

    7          B.     Plaintiffs And The Group(s) They Seek To Certify Are Not
    8                 “Similarly Situated”
    9          Aside from the plethora of problems associated with their class definitions,
   10 Plaintiffs fail to demonstrate that they are similarly situated for a host of reasons.

   11                 1.     Plaintiffs Misstate The “Similarly Situated” Test
   12          As an initial matter, Plaintiffs erroneously claim that “[a] plaintiff satisfies the
   13 lenient ‘similarly situated’ requirement by showing that both he and the other class

   14 members were subject to the same exemption classification, performed similar job

   15 duties, and were paid in a similar manner.” [ECF No. 32 at Page ID #:301.]

   16 However, the Ninth Circuit declared in Campbell that “[t]he natural answer to . . .

   17 what ‘similarly situated’ means — is . . . that party plaintiffs must be alike with

   18 regard to some material aspect of their litigation. That is . . . a collective can only

   19 be maintained — to the extent party plaintiffs are alike in ways that matter to the

   20 disposition of their FLSA claims.” 903 at 1114 (emphasis added). Here, Plaintiffs

   21 have not demonstrated any of their proposed groups are alike with regard to some

   22 “material aspect” of their FLSA minimum wage claim.

   23                 2.     Plaintiffs Have Not Submitted Any Relevant Evidence To
   24                        Demonstrate They Are “Similarly Situated”
   25          Plaintiffs have proffered no evidence from which the Court could conclude
   26 that they and the members of the group they seek to certify are alike in ways that
   27 matter to the disposition of their FLSA claims. Although Plaintiffs submit eight

   28 declarations (which are invalid for signature defects and/or filled with speculation
                                             - 15 -
                 OPPOSITION TO MOTION FOR CONDITIONAL CERTIFICATION
        57660115.v6
Case 5:20-cv-00363-PA-KK Document 40 Filed 09/14/20 Page 21 of 30 Page ID #:1067




    1 and hearsay) in support of their Motion, none of these declarations relate to Cardinal

    2 or suggest that the declarant was subject to a FLSA minimum wage violation. Each

    3 declaration instead states the declarant worked for “Cardinal Logistics, Inc.,” a

    4 company that is not related to or affiliated with Cardinal (i.e., the defendant in this

    5 case). [Hardie Dec. ¶ 3.] Plaintiffs have thus not provided any evidence relevant to

    6 their putative collective action against Cardinal and their Motion should be denied.

    7                 3.    Plaintiffs Do Not Come Close To Satisfying Their Burden To
    8                       Demonstrate They Are Similarly Situated
    9          Plaintiffs’ complete failure to proffer any relevant evidence is sufficient, in
   10 and of itself, to preclude certification. However, even if the evidence Plaintiffs

   11 submitted relating to “Cardinal Logistics, Inc.” were treated—for the sake of

   12 argument only—as relating to Cardinal instead, Plaintiffs would still have failed to

   13 satisfy their burden to demonstrate they are “similarly situated.”

   14                       a.    Plaintiffs Cannot Be Similarly Situated—Alike With
   15                             Regard to Some Material Aspect Of An FLSA Claim—
   16                             When They Have Not Even Alleged A Cognizable Claim.
   17          The relevant unit for determining compliance with the FLSA is the workweek
   18 as a whole, not each individual hour within the workweek. Douglas v. Xerox Bus.

   19 Servs., LLC, 875 F.3d 884, 885 (9th Cir. 2017) (adopting the per workweek

   20 measure). Thus, to prevail on their FLSA minimum wage claim, Plaintiffs must

   21 show that their average hourly wage in at least one workweek—i.e., the total wages

   22 they received for the workweek divided by the total hours they worked in that

   23 week—was less than the applicable $7.25 minimum wage. Here, Plaintiffs claim that

   24 Cardinal had a nationwide policy of “deducting” 10 hours of time from their pay for

   25 each period of 24 hours they were “on the road.” But even if this claim were true

   26 (which it is not), it would not mean that any Cardinal driver, much less all of the
   27 drivers in the proposed collective, received less than $7.25 per hour, on average, in

   28 any workweek (which is the sine qua non of a FLSA minimum wage claim). Neither
                                            - 16 -
               OPPOSITION TO MOTION FOR CONDITIONAL CERTIFICATION
        57660115.v6
Case 5:20-cv-00363-PA-KK Document 40 Filed 09/14/20 Page 22 of 30 Page ID #:1068




    1 the allegations of the FAC nor the declarations Plaintiffs submit in support of the

    2 Motion identify any workweek in which a Plaintiff or any other Cardinal driver

    3 received, on average, less than the federal minimum wage. Indeed, the only hard

    4 evidence that Plaintiffs submit regarding the weekly wages any driver received are

    5 the wage statements attached to the Declarations of Plaintiffs Pavloff and Beatty.

    6 And both of these statements indisputably show that the driver in question earned

    7 more than $7.25 per hour, even assuming that they worked every hour of every day

    8 of the 7-day pay period (i.e., 168 hours), which of course they did not. [ECF No. 32-

    9 3 at 8 (wage statement showing 7-day earnings of $1,425.80) & 19 (wage statement

   10 showing 7-day earnings of $1750.90).] Moreover, evidence submitted by Cardinal

   11 confirms that its drivers are paid on average well above $7.25 per hour every pay

   12 period and in fact earn at least $20 per hour and often $25 or more (all the way up

   13 to $30, $35 or $40 per hour). [See Hardie Dec. ¶¶ 10-12; Crowder Dec. ¶ 17;

   14 Andriyuk Dec. ¶ 18; Spaulding Dec. ¶ 18; Macias Dec. ¶ 16; Damon Dec. ¶ 16.]

   15 Given that Plaintiffs have neither submitted evidence demonstrating nor alleged

   16 facts that, if proven, would demonstrate that any driver suffered violation of the

   17 FLSA’s minimum wage requirement, they cannot be “similarly situated” with

   18 respect to a FLSA claim.

   19                      b.    Cardinal Has No “‘Sleeper Berth’ Deduction” Policy and
   20                            Plaintiffs Have Not Established Otherwise
   21          As noted above, Plaintiffs’ FLSA claim is based on the claim that Cardinal
   22 supposedly had a common, nationwide policy of “deducting” 10 hours of “sleeper

   23 berth” time from its drivers’ pay for each period of 24 hours they were on the road.

   24 Although Plaintiffs have submitted declarations from a handful of drivers stating

   25 that Cardinal deducted 10 hours of “sleep time” from their pay, even if these

   26 statements were true, it would not establish that Cardinal had a common policy
   27 applicable to all drivers of making such deductions given that Cardinal’s Vice

   28 President of Human Resources states that it does not have such a policy and many
                                           - 17 -
                 OPPOSITION TO MOTION FOR CONDITIONAL CERTIFICATION
        57660115.v6
Case 5:20-cv-00363-PA-KK Document 40 Filed 09/14/20 Page 23 of 30 Page ID #:1069




    1 Cardinal drivers who would be members of the collective Plaintiffs seek to certify

    2 have confirmed that Cardinal never made any such deduction to their pay. [Hardie

    3 Dec. ¶ 13; Crowder Dec. ¶ 16; Andriyuk Dec., ¶ 17; Spaulding Dec. ¶ 17; Macias

    4 Dec. ¶ 15.]. In the absence of any evidence of a common policy affecting all of the

    5 putative collective action members, Plaintiffs have not demonstrated that they are

    6 similarly situated.

    7                       c.    Drivers That Are Subject To Different Compensation
    8                             Regimes Are Not “Similarly Situated”
    9          Plaintiffs and the members of the putative collective are likewise not similarly
   10 situated because the compensation system used by Cardinal varies from driver to

   11 driver depending on the driver’s state of residence and the account the driver works

   12 on. [See Hardie Dec. ¶¶ 10-12; Andriyuk Dec. ¶¶ 15-16.] For example, over-the-

   13 road drivers based in California get paid an hourly rate (currently $13 per hour) for

   14 all hours logged as “driving” or “on-duty not driving” that week plus a separate piece

   15 rate for the miles driven that week along with additional compensation for a variety

   16 of other tasks, such as stop pay and layover pay. They further get paid separately for

   17 ten-minute rest breaks. [Hardie Dec. ¶ 10; Crowder Dec. ¶ 15; Andriyuk Dec. ¶ 15;

   18 Spaulding Dec. ¶ 16; Macias Dec. ¶ 14; Damon Dec. ¶ 15.] In contrast, OTR drivers

   19 based outside of California and Washington3 generally get paid by the mile for each

   20 mile driven along with other compensation for certain tasks. [Hardie Dec. ¶ 12;

   21 Andriyuk Dec. ¶ 16.] Because Cardinal’s California-based drivers are subject to a

   22 different compensation formula than those drivers based outside of California,

   23 Plaintiffs (all of whom are California-based drivers) are not “similarly situated” to

   24 those members of the proposed collective who are based outside of California.

   25

   26
        3 Over-the-road drivers based in Washington state get paid through a third
   27
        compensation structure (i.e., by the hour plus overtime along with other
   28 compensation). [See, e.g., Hardie Dec. ¶ 11.]
                                             - 18 -
               OPPOSITION TO MOTION FOR CONDITIONAL CERTIFICATION
        57660115.v6
Case 5:20-cv-00363-PA-KK Document 40 Filed 09/14/20 Page 24 of 30 Page ID #:1070




    1                       d.    Plaintiffs Have Failed To Demonstrate They Are Similarly
    2                             Situated Because They Have Not (and Cannot)
    3                             Demonstrate That All “Sleeper Berth” Time Logged By
    4                             Cardinal Drivers Is Compensable Under the FLSA
    5          Given the FAC’s reliance on the incomprehensible term “‘sleeper berth’
    6 deduction,” the theory underlying Plaintiffs’ FLSA claim is somewhat opaque.

    7 However, it does appear that Plaintiffs are alleging that at least some portion of the

    8 time drivers spent in their “sleeper berth” was compensable under the FLSA, i.e.,

    9 Cardinal did not pay them for that portion of time and, as a result, they did not receive

   10 at least the minimum wage for all hours they worked during at least one workweek.

   11 But these allegations cannot support a conclusion that Plaintiffs’ proposed collective

   12 is “similarly situated” given that there is no way to determine whether a particular

   13 period of time spent in a “sleeper berth” is compensable except on a driver-by-driver,

   14 period-by-period basis.

   15          For example, Plaintiffs’ declarants claim that (1) Cardinal told them they were
   16 “responsible for the security of the truck at all times – even when [they] weren’t

   17 driving and were in the sleeper berth” and (2) they were “required to … remain inside

   18 the truck when stopped to log time in the sleeper berth and to help protect [Cardinal]

   19 and its customer’s property.” [ECF No. 32-3.] If the claims of these declarants are

   20 true, the hours they spent in the “sleeper berth” (or some of them) might be

   21 compensable. However, Cardinal denies that it required drivers to remain with their

   22 trucks at all times. [Hardie Dec. ¶¶12.] And other members of the putative collective

   23 confirm that Cardinal did not require them to remain with their trucks at all times.

   24 [Crowder Dec. ¶¶12-14; Andriyuk Dec. ¶¶13-14; Spaulding Dec. ¶¶14-15; Macias

   25 Dec. ¶¶12-13; Damon Dec. ¶¶13-14.] They also confirm that Cardinal did not require

   26 them to log 10 hours in the “sleeper berth” for every 24-hour period they were on
   27 the road; they were free to spend the 10-hour break “off duty” and to use their “off-

   28 duty” time as they wished. [Crowder Dec. ¶ 12; Andriyuk Dec. ¶ 12; Spaulding Dec.
                                            - 19 -
                 OPPOSITION TO MOTION FOR CONDITIONAL CERTIFICATION
        57660115.v6
Case 5:20-cv-00363-PA-KK Document 40 Filed 09/14/20 Page 25 of 30 Page ID #:1071




    1 ¶ 13; Macias Dec. ¶ 11; Damon Dec. ¶ 12.] Thus, when these drivers chose to spend

    2 time in the “sleeper berth,” such time was not “under the control of” Cardinal.

    3 Accordingly, the mere fact that a driver logged time as “sleeper berth” does not

    4 establish that such time was compensable.4

    5          Similarly, Plaintiffs’ declarants state that they sometimes logged their duty
    6 status as “sleeper berth” when they were actually engaged in work-related activities,

    7 such as “pre-trip work” and “fueling” that should have been logged as “on-duty not

    8 driving.” [See, e.g., ECF No. 32-3 at 29, 32, 37, 41.] And if these statements are true,

    9 then it is possible that the periods of time they falsely logged as “sleeper berth” is

   10 compensable under the FLSA (although each driver would have to demonstrate that

   11 Cardinal had knowledge of the “off-the-clock” work they were performing for it to

   12 be compensable). But Plaintiffs’ apparent willingness to submit false logs in

   13 violation of federal law (and to admit to submitting false logs) does not establish that

   14 they are similarly situated to other drivers. Quite the opposite. Because Cardinal’s

   15 policies require its drivers to comply with the federal “hours of service” regulations,

   16 including the requirement to log their duty status truthfully and accurately, many

   17 members of the putative collective report that they complied with the regulations

   18 and that is exactly what Cardinal expects from its drivers. [Hardie Dec. ¶ 7; Damon

   19

   20
        4 Plaintiffs’ belief that time spent in the “sleeper berth” beyond eight hours in a 24-
   21
        hour period is compensable is incorrect. The time that long-haul drivers are
   22   permitted to rest in a sleeper berth is presumptively non-working time that is not
   23   compensable under the FLSA, as confirmed by the Ninth Circuit in Nance v. May
        Trucking Co., 685 F. App'x 602 (9th Cir. 2017), multiple district courts (see, e.g.,
   24   Kennedy v. LTI Trucking Servs., Inc., 2019 WL 4394539, *3-6 (E.D. Mo. 2019);
   25   Petrone v. Werner Enterprises, Inc., 2017 WL 510884, *5-7 (D. Neb. 2017); Nance
        v. May Trucking Co., 2014 WL 199136, *6-8 (D. Or. 2014)), and a July 22, 2019
   26   Department of Labor (“DOL”) opinion letter. Department of Labor Opinion Letter
   27   FLSA2019-10. Moreover, “[t]his presumption―that non-working time in which the
        employee is relieved of all duties is not compensable―holds true regardless of
   28   whether the truck is moving or stationary.” Id.
                                             - 20 -
                      OPPOSITION TO MOTION FOR CONDITIONAL CERTIFICATION
        57660115.v6
Case 5:20-cv-00363-PA-KK Document 40 Filed 09/14/20 Page 26 of 30 Page ID #:1072




    1 Dec. ¶¶ 7-10; Spaulding Dec. ¶¶ 10-11; Andriyuk Dec. ¶¶ 8-10; Macias Dec. ¶¶ 8-

    2 9; Crowder Dec. ¶ 6.]

    3          Given the absence of proof of a company-wide policy requiring Cardinal
    4 drivers to remain with their trucks at all times (even while “off-duty”), to spend time

    5 in the “sleeper berth” of their trucks, or to falsely log time as “sleeper berth” when

    6 performing work, and the evidence that at least some drivers were free to leave their

    7 vehicles, to spend their 10-hour breaks “off-duty” and to spend their “off-duty” time

    8 as they saw fit, the mere fact that a driver logged a period of time in the “sleeper

    9 berth” will be insufficient to establish that the time was compensable. The Court will

   10 need to assess each period on a driver-by-driver, period-by-period basis.

   11 Accordingly, the putative collective is not similarly situated.

   12                 4.    Plaintiffs and Their Counsel Are Not Adequate
   13          Plaintiffs’ motion for conditional certification should also be denied because
   14 the Plaintiffs and their counsel are not adequate representatives of the proposed

   15 collective. Although the requirements of Rule 23(a) do not strictly apply to FLSA

   16 collective actions, “the adequacy of a class counsel or a class representative is not

   17 necessarily irrelevant in a putative FLSA § 16(b) collective action because the court

   18 has an inherent interest in ensuring that opt-in plaintiffs are adequately represented.”

   19 Mondragon v. Vermeer Transp., 2009 WL 10672794, at *3 (C.D. Cal. 2009). The

   20 progress of this action to date indicates that Plaintiffs and their counsel will not

   21 prosecute the action with appropriate vigor.

   22          For example, Plaintiffs have been dilatory in seeking certification and
   23 evidence to support their claim. They filed this action on February 24, 2020, but did

   24 not move for certification for over six months until August 27, 2020—the very last

   25 day they could do so under the Court’s order. [ECF No. 23.] Perhaps Plaintiffs used

   26 that time to take discovery and obtain evidence to use in support of the Motion? Not
   27 so. They have taken no discovery to date [Desai Dec., ECF No. 33-2 at ¶ 10 (“Neither

   28 party has served formal discovery yet.”)], even though the Court has set discovery
                                             - 21 -
                 OPPOSITION TO MOTION FOR CONDITIONAL CERTIFICATION
        57660115.v6
Case 5:20-cv-00363-PA-KK Document 40 Filed 09/14/20 Page 27 of 30 Page ID #:1073




    1 and motion hearing cut-offs for February 2021. Indeed, beyond preparing Plaintiffs’

    2 motions for certification, it appears the only work counsel has performed to

    3 prosecute the case consists of calls to Cardinal’s counsel and several opt-ins that

    4 “have taken a few hours.” [Id.]

    5          The certification motion itself also demonstrates a lack of care. In support of
    6 the Motion, Plaintiffs submitted a memorandum addressing a different group of

    7 employees than their Motion seeks to certify and evidence relating to only six of the

    8 16 Plaintiffs. Moreover, none of the evidence Plaintiffs submitted relates to Cardinal.

    9 V.       PLAINTIFFS’ NOTICE PLAN SHOULD BE REJECTED
   10          In the event that the Court grants certification, it should reject Plaintiffs’
   11 notice plan for a variety of reasons. First, none of the three different starting dates

   12 Plaintiffs propose for the beginning of the collective action period are correct. 5

   13 Plaintiffs erroneously assume that the FLSA’s three-year limitations period for

   14 “willful” violations (as opposed to the statute’s default two-year limitations period)

   15 even though there is no way a “willful” violation could be found here given that

   16 multiple district courts and the Department of Labor have held that sleeper berth

   17 time is not compensable. [See fn. 4 above.] Moreover, “[a]s for the beginning point

   18 of the class period,” courts “typically define this date by reaching back . . . from the

   19 date of [the] order granting the certification motion,” not from the date the original

   20 complaint or the motion for certification was filed. See, e.g., Fenn v. Hewlett-

   21 Packard Co., 2012 WL 1883530, at *4 (D. Idaho May 17, 2012)

   22          Second, Plaintiffs’ request that Cardinal provide Plaintiffs with a list with
   23 each potential opt-in’s name, job title, last known address and telephone number,

   24 dates of employment, location of employment, employee number, and personal

   25

   26
   27  Plaintiffs’ proposed form of notice puts the start date at February 21, 2017, their
        5

      supporting memorandum puts it at February 24, 2017, and their Notice of Motion
   28 and Proposed Order puts it at August 27, 2017.
                                             - 22 -
                      OPPOSITION TO MOTION FOR CONDITIONAL CERTIFICATION
        57660115.v6
Case 5:20-cv-00363-PA-KK Document 40 Filed 09/14/20 Page 28 of 30 Page ID #:1074




    1 email address (for former employees) and work email address (for current

    2 employees) within 10 days of certification is overbroad, intrusive and improper.

    3 [ECF No. 32-4 at 2.] Most of this information (e.g., job title, telephone number, dates

    4 and location of employment, employee number, and email addresses) is simply not

    5 needed to facilitate notice.6 In addition, there is no way Cardinal could provide the

    6 requested information in ten days. Indeed, Cardinal estimates it would take at least

    7 30 days to gather such information (assuming it could identify the drivers for whom

    8 it was supposed to provide the information in the first place, which might be an

    9 impossible task given the ambiguities in Plaintiffs’ proposed definitions). The notice

   10 process should also be supervised by (and Cardinal should be directed to provide the

   11 notice information to) a third-party administrator (at Plaintiffs’ expense) rather than

   12 Plaintiffs’ counsel.

   13          Third, Plaintiffs’ proposed 60-day notice period is far too long given the case
   14 schedule. Indeed, even if (1) the Court ordered certification on October 5, 2020, (2)

   15 Cardinal were able to provide the notice list to the third-party administrator within

   16 10 days of the order, and (3) the administrator were able to process and send notice

   17 out within two weeks of receipt of the list, the notice period would not close until

   18 December 28, 2020. This would mean Cardinal would not know who had joined the

   19 lawsuit until one week after its deadline to provide its initial expert report and less

   20 than two months before the discovery and motion cut-offs, depriving it of a

   21 meaningful opportunity to take discovery from opt-in plaintiffs or to move for

   22 decertification or for summary judgment. Accordingly, Plaintiffs’ proposed 60-day

   23 notice period must be rejected as impractical and prejudicial.

   24          Fourth, Plaintiffs’ proposed form of notice is replete with substantive and
   25

   26   Requests for email addresses (which, in any event, Cardinal does not provide to
        6

   27 drivers) and telephone numbers are particularly improper, and courts routinely deny
      them. See, e.g., Stickle v. SCI W. Mkt. Support Ctr., L.P., 2009 WL 3241790, at *7
   28 (D. Ariz. Sept. 30, 2009).
                                             - 23 -
                      OPPOSITION TO MOTION FOR CONDITIONAL CERTIFICATION
        57660115.v6
Case 5:20-cv-00363-PA-KK Document 40 Filed 09/14/20 Page 29 of 30 Page ID #:1075




    1 typographical errors, including: (1) improperly burying Cardinal’s denial of

    2 Plaintiffs’ allegations at the very end of Section I, instead of placing it in a separate

    3 paragraph close to the beginning of the Proposed Notice; (2) confusingly referencing

    4 “class action” and “California state law”; (3) inaccurately suggesting to potential

    5 opt-ins that they “may have to participate in discovery” instead of advising that, as

    6 a party plaintiff, they will be subject to discovery if they join; (4) erroneously stating

    7 that opt-ins will be represented by Plaintiffs’ counsel, when they may retain their

    8 own attorneys; (5) improperly telling opt-ins to contact Plaintiffs’ attorneys if they

    9 believe they are being retaliated against without informing them that they may

   10 contact an attorney of their choice; (6) improperly encouraging potential opt-ins to

   11 file their own lawsuits against Cardinal if they do not opt in; and (7) referencing to

   12 “Cardinal Logistics, Inc.” and an attached “‘Consent to Join’ form” that is not

   13 actually attached.

   14          Finally, Plaintiffs’ request for a postcard reminder should be rejected because
   15 Plaintiffs have not provided an example of what the reminder postcard would say or

   16 when it would be sent.

   17 VI.      PLAINTIFFS’ TOLLING REQUEST MUST BE REJECTED
   18          To the extent the Court grants conditional certification in any way, it should
   19 reject Plaintiffs’ request for equitable tolling of the statute of limitations during the

   20 period in which the Motion is pending and/or during the notice period. First, the

   21 statute of limitations continues to run on every potential opt-in’s claim in every

   22 putative FLSA collective action until they file a consent to sue and that is precisely

   23 the way Congress designed the statute. See, e.g., Woods v. Vector Marketing Corp.,

   24 2015 WL 1198593, at *6 (N.D. Cal. Mar. 16, 2015) (“when Congress enacted

   25 Section 256 . . . it was well aware that ‘time would lapse between the filing of the

   26 collective action . . . by the named plaintiff and the filing of written consents by the
   27 opt-in plaintiffs, yet it chose not to provide for tolling of the limitations period.”).

   28          Second, equitable tolling is only appropriate “when the plaintiff is prevented
                                             - 24 -
                      OPPOSITION TO MOTION FOR CONDITIONAL CERTIFICATION
        57660115.v6
Case 5:20-cv-00363-PA-KK Document 40 Filed 09/14/20 Page 30 of 30 Page ID #:1076




    1 from asserting a claim by wrongful conduct on the part of the defendant, or when

    2 extraordinary circumstances beyond the plaintiff’s control made it impossible to file

    3 a claim on time.” Stoll v. Runyon, 165 F.3d 1238, 1242 (9th Cir. 1999). Here,

    4 Plaintiffs do not even suggest, much less provide evidence of, any “wrongful

    5 conduct” on the part of Cardinal or “extraordinary circumstances” that could prevent

    6 potential opt-in plaintiffs from filing consents to join this action or their own

    7 individual actions in a timely fashion. Instead, they cite several cases for the

    8 proposition that tolling is appropriate for the period that a certification motion is

    9 pending, but in each of these cases, the court had delayed ruling on the motion. See,

   10 e.g., Walden v. Nevada, 2015 WL 1186707, at *4 (D. Nev. Mar. 16, 2015) (applying

   11 tolling only because court delayed ruling on motion); Small v. Univ. Med. Center of

   12 So. Nev., 2013 WL 3043454, at *3-*4 (D. Nev. Jun. 14, 2013) (same). In the absence

   13 of such delay, the time a motion for conditional certification is pending is an ordinary

   14 foreseeable part of the litigation process that does not warrant equitable tolling. See,

   15 e.g., Johnson v. Serenity Transp., Inc., 2016 WL 1569984, at *5 (N.D. Cal. 2016);

   16 Ash v. Bayside Solutions, Inc., 2015 WL 427731, at *5 (N.D. Cal. Jan. 30, 2015).

   17 Here, to the extent there has been any “delay” in resolving the issue of conditional

   18 certification, it is Plaintiffs alone who are responsible for it, because they did not

   19 move for conditional certification for more than six months and until the very last

   20 day they could so. The request for tolling should thus be denied.

   21 VII. CONCLUSION

   22          For the foregoing reasons, the Court should deny Plaintiffs’ Motion.
   23 Dated: September 14, 2020                NOSSAMAN LLP
   24

   25                                          By:        /s/ Drew R. Hansen
                                                 Drew R. Hansen
   26                                            Attorneys for Defendant
   27                                            CARDINAL LOGISTICS
                                                 MANAGEMENT CORPORATION
   28
                                             - 25 -
                      OPPOSITION TO MOTION FOR CONDITIONAL CERTIFICATION
        57660115.v6
